*785—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 15, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.Claimant left her employment as a station agent with the New York City Transit Authority after foreclosure proceedings were commenced with regard to the Pennsylvania residence that she shared with her husband and children. Claimant testified that she and her family then moved to Virginia after determining that apartments in the New York City area were prohibitively expensive and that a long-distance commute, such as the one she had been making from Pennsylvania to her employment in the city, was unduly onerous and costly. The Unemployment Insurance Appeal Board ultimately ruled that claimant was disqualified from receiving unemployment insurance benefits because her reasons for leaving her employment were personal and noncompelling.We affirm. The record discloses that claimant failed to present evidence that she had undertaken an active search for affordable housing either within the confines of the city or outside the city but within reasonable commuting distance of her employment (see, Matter of Mashnouk [Sweeney], 247 AD2d 811, 812; Matter of Powers [Sweeney], 227 AD2d 788). Under the circumstances presented here, substantial evidence supports the Board’s decision that claimant voluntarily left her employment without good cause.Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.